Title: General Orders, 31 October 1779
From: Washington, George
To: 


        
          Head-Quarters Moore’s House [West Point]sunday Octr 31st 1779.
          Parole Vandalia  C. Signs Ticonderoga. Susquehannah.
        
        Every regiment that has more Marquees, Horseman’s or soldier’s tents than the proportion directed in the General order of the 27th of May last must immediately deliver them over to the Brigade Quarter Masters who are to forward them to Colo. Hay at Fish-Kill Landing.
      